Title: To Thomas Jefferson from Levi Woodbury, 11 June 1824
From: Woodbury, Levi
To: Jefferson, Thomas


 Sir,
Portsmouth. (N.H..)
June 11th. 1824.
I enclose to you a Review of Mr. Adams Oration in D. 1821. and my Message to the Legislature of this State in D. 1823—Your acceptance of these will be very grateful to me—As one of the venerable founders of our Independence I am anxious to learn from you, if either Josiah Bartlett or Wm Whipple, the delegates from this State who signed the declaration of Independence, took any active part in relation to the subject, or to your knowledge ever spoke publicly while members of the old Congress—I regret to trouble you with an enquiry of the kind; but believing your recollection concerning it would be more accurate than that of any other person and the information being important to me I have ventured to intrude upon your retirement a moment for an answer—With the highest consideration & respect Believe me, Sir Your Most Ob. Ser.Levi Woodbury